                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

UNITED STATES OF AMERICA,
v.                                               Case Nos. 3:10cr101-TKW-HTC
                                                           3:17cv425-TKW-HTC
DENNIS M. CARONI,

      Defendant.
                                           /

                                    ORDER

      This case is before the Court based on the Report and Recommendation (Doc.

737) in which the magistrate judge recommends that Defendant’s motion to vacate,

set aside, or correct his judgment and sentence pursuant to 28 U.S.C. §2255 (Doc.

710) be denied on procedural grounds and/or on the merits. Defendant filed

objections to the Report and Recommendation (Doc. 738).

      Based on my de novo review of the issues raised in the objections, I disagree

with the magistrate judge’s determination that the claims raised by Defendant in his

§2255 motion are procedurally barred because he failed to raise those claims in a

motion for new trial under Fed. R. Crim. P. 33. On this point, I agree with Defendant

that the fact that he could have raised these claims in a Rule 33 motion while his

direct appeal was pending (and then challenged the denial of that motion in a

separate appeal) does not mean that he had to do so. See Barnes v. United States,

437 F.3d 1074, 1080 (11th Cir. 2006) (stating that “filing a Rule 33 motion for a new
trial does not serve as a prerequisite to a §2255 motion”); United States v. O’Malley,

833 F.3d 810, 815 (7th Cir. 2016) (explaining that the defendant has the option of

raising a Brady claim in a Rule 33 motion or in a §2255 motion). However, I agree

with the magistrate judge’s alternative determination that the Brady and fraud-on-

the-court claims raised by Defendant in his §2255 motion are refuted by the record

and are legally meritless. Accordingly, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is ADOPTED

             and incorporated by reference in this Order, with the exception of Part

             IV.A.

      2.     Defendant’s motion to vacate, set aside, or correct his judgment

             and sentence (Doc. 710) is DENIED.

      3.     A certificate of appealability is DENIED.

             DONE and ORDERED this 13th day of August, 2019.



                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE




                                          2
